            Case 1:20-cv-00472-RA Document 12 Filed 07/28/20 Page 1 of 1
                                                                        USDC-SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                           DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 7/28/2020

 TANYA DOBSON,

                              Plaintiff,
                                                                             20-CV-472 (RA)
                         v.
                                                                                  ORDER
 COX REPS INC.,

                              Defendant.

 RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will not hold the upcoming initial status conference in

 this case in person. Counsel should still submit their joint letter and proposed case management plan by

 July 31, 2020, as directed in the Court’s May 5, 2020 Order. Dkt. 9. If the parties are unable to submit

 their joint letter and proposed case management plan by July 31, they shall request an extension to do so.

 In their joint letter, the parties should also indicate whether they can do without a conference altogether.

 If not, the Court will hold the conference by telephone. The dial-in information for that conference is

 provided below:

                   Call-In Number: (888) 363-4749

                   Access Code: 1015508

 The parties are advised that this is a public line – available to the public and press – and that no recording

 is permitted.

         In any event, counsel should review and comply with the Court’s Emergency Individual Rules

 and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-ronnie-abrams.

 SO ORDERED.

Dated:     July 28, 2020
           New York, New York

                                                       RONNIE ABRAMS
                                                       United States District Judge
